DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP 2008-050408, see machine translation) (Yugawa ‘408) (of record) and Yukawa (US 2009/0038726) (Yukawa ‘726). 

Regarding claim 1, Yugawa ‘408 discloses a pneumatic tire comprising: a tread portion comprising a tread rubber having a JIS hardness of 64 ([0040]), which falls within the claimed range of from 50 to 68, and a sound absorbing member (Figs. 1-2: 25) fixed to an inner surface of the tread portion via an adhesive layer along a tire circumferential direction ([0032], [0036]-[0037]), wherein a thickness of the sound absorbing member is 24 mm ([0046]), which falls within the claimed range of 20 mm or greater. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the hardness of the tread rubber and the thickness of the sound absorbing member. Moreover, Yugawa ‘408 illustrates a plurality of sipes in a land portion formed in a tread portion (Fig. 3: see the extremely narrow grooves portrayed as lines between the main grooves).
However, Yugawa ‘408 does not expressly recite that a hardness of the sound absorbing member is more than 80 N/314 cm2 and 150 N/314 cm2 or less, a tensile strength of the sound absorbing member is 90 kPa or greater, or an elongation at break of the sound absorbing member is 130% or greater.
Yukawa ‘726 teaches a pneumatic tire substantially similar to Yugawa ‘408 comprising: a tread portion (Figs. 1-3); and a sound absorbing member (Figs. 1-3:4) fixed to an inner surface (Fig. 3: 3i) of the tread portion via an adhesive layer along a tire circumferential direction ([0028], [0034], [0051]-[0053]), wherein a hardness of the sound absorbing member is in a range of 10 to 250 N ([0007]-[0008], [0044]), which falls within and overlaps with the claimed range of more than 80 N/314 cm2 and 150 N/314 cm2 or less. An appropriate elongation required for the spongy material of the noise damper can be secured by limiting the hardness of the spongy material, wherein such an elongation can disperse a stress widely, when a strain acts on the noise damper, and accordingly can prevent the stress from concentrating on the adhesion face to be adhered to the inner surface ([0045]). It is particularly preferable that the hardness of the spongy material is at least 20 N, especially at least 50 N, more especially at least 80 N, and as to the upper limit, it is at most 240 N, especially at most 230 N, more especially at most 220 N ([0045]). Yukawa ‘726 also teaches that the tensile strength of the sound absorbing member is in a range of 70 kPa or more ([0007]-[0008], [0044]), which falls within and overlaps with the claimed range of 90 kPa or greater. Further, the strength to the stress can be enhanced by limiting the tensile strength of the spongy material, wherein it is particularly preferable that the tensile strength of the spongy material is 80 kPa or more, and wherein the upper limit thereof is not particularly limited, but from the viewpoint of cost, productivity and availability in the market, it is preferable that the tensile strength is at most 160 kPa, especially at most 150 kPa ([0046]). Moreover, if the spongy material has a hardness of more than 250 N, a tensile strength of less than 70 kPa or a specific gravity of more than 0.052, the effect of controlling the cracking damages is hard to be effectively exhibited ([0049]). On the other hand, if the spongy material has a hardness of less than 10 N or a specific gravity of less than 0.014, the antivibration property and sound-absorbing property of the spongy material are lowered to lower the road noise reduction effect ([0049]). Moreover, Yukawa ‘726 teaches that the elongation at break of the sound absorbing member is in a range of 200% or more in order to prevent generation of cracks ([0050]), which falls within and overlaps with the claimed range of 130% or greater. Additionally, Yukawa ‘726 also teaches that a thickness of the sound absorbing member is 30 mm or less ([0007]-[0008], [0033]), which falls within the claimed range of 20 mm or greater. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness, hardness, tensile strength, and elongation at break of the sound absorbing member. The invention of Yukawa has the advantage that peeling of a noise damper is prevented and damages such as cracking liable to occur at circumferential both end portions of the noise damper is suppressed, so the durability of the noise damper can be drastically improved ([0014]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yugawa ‘408 in order to provide the sound absorbing material with a hardness, tensile strength, and elongation at break in the aforementioned ranges for the various advantages as taught by the substantially similar art of Yukawa ‘726 discussed above. 

Regarding claim 2, Yugawa ‘408 further discloses that a volume of the sound absorbing member is from 0.4% to 20% with respect to a cavity volume of the tire ([0035]), which falls within and overlaps with the claimed range of 5% to 40%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the volume of the sound absorbing member with respect to a cavity volume of the tire. 

Regarding claim 3, Yugawa ‘408 further discloses that a center position of the sound absorbing member (Fig. 1: 25) in a width direction is arranged at approximately 0 mm with respect to a tire equator (Fig. 1: C), which falls within the claimed range of ±10 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the center position of the sound absorbing member in a width direction with respect to the tire equator.

Regarding claim 6, Yukawa ‘726 further teaches that a peeling adhesive strength of the adhesive layer is either at least 0.147 N/mm (0.015 kgf/mm) at 25oC. (ordinary temperature) and a peel strength of at least 0.0588 N/mm (0.006 kgf/mm) at 125oC. (high temperature) ([0054]), both of which fall within and overlap with the claimed range of from 5 N/20 mm to 100 N/20 mm (i.e. 0.25 N/mm to 5 N/mm). Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the peeling adhesive strength of the adhesive layer. The inside temperature of the tire may elevate up to about 120oC at the time of high speed running, and thus the double-coated adhesive tape is required to exhibit a high adhesive strength at both ordinary temperature and high temperature ([0054]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yugawa ‘408 in order to provide a peeling adhesive strength of the adhesive layer in the aforementioned ranges so as to exhibit a high adhesive strength at both ordinary temperature and high temperature of the inside of the running tire, as taught by Yukawa ‘726. 

Regarding claim 8, Yugawa ‘408 further discloses that the sound absorbing member (Fig. 2: 25) comprises a missing portion in at least one location in the tire circumferential direction (Fig. 2). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP 2008-050408, see machine translation) (Yugawa ‘408) (of record) and Yukawa (US 2009/0038726) (Yukawa ‘726) as applied to claim 1 above, and further in view of Yugawa (JP 2005-138760, see machine translation provided) (Yugawa ‘760) (of record), Sugimoto (US 2011/0056612), and Dubos et al. (US 2015/0042001).

Regarding claim 4, Yugawa ‘408 further discloses that the pneumatic tire is vulcanized as the tire rubber compositions include vulcanization accelerators ([0009], [0021], [0029]). Moreover, it is consistent with the fundamentals of tire construction and preparation to vulcanize a green tire otherwise the tire could not be used for its intended purpose in a vehicle on the road. 
Yugawa ‘760 teaches a pneumatic tire substantially similar to Yugawa ‘408 wherein a pneumatic tire is vulcanized by using a bladder ([0026]), the tire comprising a noise absorber (Figs. 1-2: 5) fixed on an inner surface of a tread portion (Fig. 1: J) along a tire circumferential direction via an adhesive layer ([0023]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the pneumatic tire of Yugawa ‘408 is vulcanized using a bladder as is generally known in the substantially similar art, as taught by Yugawa ‘760. 
Sugimoto teaches coating a tire inner liner with a mold releasing agent prior to coming into contact with a bladder during vulcanization so as to prevent adhesion between the inner liner and the bladder during curing, improve mold releasability, prevent an air-in phenomenon, and improve the appearance of the tire ([0055], [0060]). When the mold-releasing rubber is used as the mold-releasing agent, it is preferred to spray or coat one surface side to be contacted with the bladder of the unvulcanized polymer sheet so that the thickness of the mold-releasing rubber becomes 0.001 to 0.1 mm (i.e. 1 µm to 100 µm) ([0069]), which falls within and overlaps with the claimed range of 0.1 µm to 100 µm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. When the thickness of the mold-releasing rubber is less than 0.001 mm, the mold-releasing rubber may be broken by the pressure of the bladder in the vulcanization step ([0069]). It is not preferred that the thickness of the mold-releasing rubber is more than 0.1 mm since weight saving of the tire cannot be achieved ([0069]). Furthermore, the number of production steps increases and it is not preferred in view of productive efficiency ([0069]). Moreover, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that the release agent of Sugimoto provided between the tire inner liner and the bladder during curing would necessarily also provide the bladder with a coating layer including the release agent as the agent is still liquid before curing and applied to the bladder via the tire inner liner. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide a mold release agent onto the tire inner surface of Yugawa ‘408, including onto the fixation region for the noise absorber, in order to prevent adhesion between the inner liner and the bladder during curing, improve mold releasability, prevent an air-in phenomenon, and improve the appearance of the tire without breaking the mold-releasing rubber during vulcanization or adding weight to the tire overall, as taught by Sugimoto. 
Moreover, it is generally known in the tire art to either provide a release agent to the inside surface of the green tire or to the outer surface of the bladder, as well as to transfer release agent from the tire to the bladder. For instance, Dubos teaches a system and method for applying a bladder release agent to an interior surface of a green tire and then curing the green tire with the bladder release agent between the interior surface of the green tire and an inflatable bladder in a tire curing machine without a manual step by a machine operator thereby obviating delay/scrap issues of conventional techniques ([0001], [0005]).  A lubricating system indirectly applies a bladder release agent to a green tire and cures the green tire in a tire curing machine, the system includes a deposition device and a curing bladder, wherein the deposition device directly applies bladder release agent on to a deposition bladder, the deposition bladder is inflated within the green tire in order to deposit the bladder release agent on to an inner surface of the green tire, and the curing bladder subsequently receives the green tire with bladder release agent deposited therein and cures the green tire ([0006]). In other words, the release agent is provided onto the tire inner surface, and subsequently transferred to the bladder prior to curing when the two come in contact with the release agent in-between. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the release agent sprayed onto the inner surface of the tire of modified Yugawa ‘408 will also be transferred and provided on the bladder during curing, as is generally known in lubricating systems for tire curing as taught by Dubos. 
The examiner notes that the claim language merely requires that the bladder is provided with a coating layer formed by a release agent and that the release agent is detected in a fixation region for the noise absorber on the tire. Accordingly, the claim language does not exclude providing the release agent onto the bladder via the tire itself. 
The examiner notes that the claim limitation wherein “the pneumatic tire is vulcanized using a bladder provided with a coating layer comprising a release agent” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, the claim limitation does not require a process step, but rather the structure that is implied by the step (i.e. a vulcanized pneumatic tire). Moreover, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. The structure that is implied by the step (i.e. a tire that is vulcanized) is clearly present in modified Yugawa ‘408 as discussed above because modified Yugawa ‘408 discloses that the pneumatic tire is vulcanized. One of ordinary skill in the art at the time of the claimed invention would have found it obvious that modified Yugawa ‘408 discloses, or is at least capable of, providing that the pneumatic tire is vulcanized using a bladder provided with a coating layer comprising a release agent.
The examiner notes that the claim limitation “wherein a thickness of the release agent [is] detected by an electron microscope” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in a structural difference between the claimed invention and the prior art because modified Yugawa ‘408, as discussed in the detailed rejection above, discloses a pneumatic tire that is vulcanized using a bladder provided with a coating layer comprising a release agent wherein the release agent is present in the fixed region of the sound absorbing member. Thereby one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that a thickness of a release agent that may be used is, or is at the very least capable of being, detected by an electron microscope.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP 2008-050408, see machine translation) (Yugawa ‘408) (of record) and Yukawa (US 2009/0038726) (Yukawa ‘726) as applied to claim 1 above, and further in view of Yugawa (JP 2005-138760, see machine translation provided) (Yugawa ‘760) (of record), Piskoti (US 3,905,823), and Dubos et al. (US 2015/0042001).

Regarding claim 5, Yugawa ‘408 further discloses that the pneumatic tire is vulcanized as the tire rubber compositions include vulcanization accelerators ([0009], [0021], [0029]). Moreover, it is consistent with the fundamentals of tire construction and preparation to vulcanize a green tire otherwise the tire could not be used for its intended purpose in a vehicle on the road. 
Yugawa ‘760 teaches a pneumatic tire substantially similar to Yugawa ‘408 wherein a pneumatic tire is vulcanized by using a bladder ([0026]), the tire comprising a noise absorber (Figs. 1-2: 5) fixed on an inner surface of a tread portion (Fig. 1: J) along a tire circumferential direction via an adhesive layer ([0023]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the pneumatic tire of Yugawa ‘408 is vulcanized using a bladder as is generally known in the substantially similar art, as taught by Yugawa ‘760. 
Piskoti teaches that generally release agents are applied to the inside of the green carcass and a rubber bag (i.e. bladder) is inflated therein to force the tire to assume the shape of the mold (Col. 1 lines 11-20). Subsequently, the bag must release from the inside of the vulcanized tire without forming defects (Col. 1 lines 20-21). One of the problems encountered in manufacturing tires is the short bag life (Col. 1 lines 22-23). Another problem is that the bag overlaps or adheres to the inside of the carcass and causes defects therein (Col. 1 lines 23-25). Piskoti further teaches that the release agent comprises silicon, wherein an amount of silicon in the release agent is from 0.1 wt.% to 10.0 wt.% (Col. 1 lines 40-42; Col. 7 lines 36-40), falling within and overlapping with the claimed range of 0.1 wt.% to 10.0 wt.%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of silicon in the release agent. One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that the release agent of Piskoti provided between the tire carcass and the bladder during curing would necessarily also provide the bladder with a coating layer including the release agent as the agent is still liquid before curing and applied to the bladder via the tire inner liner. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide a mold release agent onto the tire inner surface of Yugawa ‘408, including onto the fixation region for the noise absorber, in order to mold a green tire using a vulcanizing bladder without forming defects in the vulcanized tire upon release from the bladder as well as prolong the life of the bladder, as taught by Piskoti. 
Moreover, it is generally known in the tire art to either provide a release agent to the inside surface of the green tire or to the outer surface of the bladder, as well as to transfer release agent from the tire to the bladder. For instance, Dubos teaches a system and method for applying a bladder release agent to an interior surface of a green tire and then curing the green tire with the bladder release agent between the interior surface of the green tire and an inflatable bladder in a tire curing machine without a manual step by a machine operator thereby obviating delay/scrap issues of conventional techniques ([0001], [0005]).  A lubricating system indirectly applies a bladder release agent to a green tire and cures the green tire in a tire curing machine, the system includes a deposition device and a curing bladder, wherein the deposition device directly applies bladder release agent on to a deposition bladder, the deposition bladder is inflated within the green tire in order to deposit the bladder release agent on to an inner surface of the green tire, and the curing bladder subsequently receives the green tire with bladder release agent deposited therein and cures the green tire ([0006]). In other words, the release agent is provided onto the tire inner surface, and subsequently transferred to the bladder prior to curing when the two come in contact with the release agent in-between. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the release agent applied onto the inner surface of the tire of modified Yugawa ‘408 will also be transferred and provided on the bladder during curing, as is generally known in lubricating systems for tire curing as taught by Dubos. 
The examiner notes that the claim language merely requires that the bladder is provided with a coating layer formed by a release agent and that the release agent is detected in a fixation region for the noise absorber on the tire. Accordingly, the claim language does not exclude providing the release agent onto the bladder via the tire itself. 
The examiner notes that the claim limitation wherein “the pneumatic tire is vulcanized using a bladder provided with a coating layer comprising a release agent” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, the claim limitation does not require a process step, but rather the structure that is implied by the step (i.e. a vulcanized pneumatic tire). Moreover, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. The structure that is implied by the step (i.e. a tire that is vulcanized) is clearly present in modified Yugawa ‘408 as discussed above because modified Yugawa ‘408 discloses that the pneumatic tire is vulcanized. One of ordinary skill in the art at the time of the claimed invention would have found it obvious that modified Yugawa ‘408 discloses, or is at least capable of, providing that the pneumatic tire is vulcanized using a bladder provided with a coating layer comprising a release agent.
The examiner notes that the claim limitation “wherein an amount of silicon in the release agent [is] detected by X-ray fluorescence analysis” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in a structural difference between the claimed invention and the prior art because modified Yugawa ‘408, as discussed in the detailed rejection above, discloses a pneumatic tire that is vulcanized using a bladder provided with a coating layer comprising a release agent including silicon wherein the release agent is present in the fixed region of the sound absorbing member. Thereby one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that an amount of silicon in a release agent that may be used is, or is at the very least capable of being, detected by X-ray fluorescence analysis.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP 2008-050408, see machine translation) (Yugawa ‘408) (of record) and Yukawa (US 2009/0038726) (Yukawa ‘726) as applied to claim 1 above, and further in view of Tanno (US 2009/0199942) (of record) and/or Yukawa (US 2007/0089824) (Yukawa ‘824) (of record).

Regarding claim 7, Yugawa ‘408 further discloses that the adhesive layer comprises a double-sided adhesive tape ([0036], [0046]), as does Yukawa ‘726 ([0034], [0051], [0053], [0055]). 
However, modified Yugawa ‘408 does not expressly recite that a total thickness of the adhesive layer is from 10 µm to 150 µm.
Tanno teaches a pneumatic tire comprising a sound absorbing member (Fig. 1: 5) fixed to an inner surface of a tread portion via an adhesive layer along a tire circumferential direction ([0043]), wherein a total thickness of the adhesive layer is from 5 µm to 150 µm, which falls within and overlaps with the claimed range of 10 µm to 150 µm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a total thickness of the adhesive layer. The thickness is not particularly limited, but may be small for the purposes of reducing the weight of the tire ([0043]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yugawa ‘408 in order to provide an adhesive layer with a thickness in the aforementioned range so as to reduce the weight of the tire, as taught by Tanno. 
Additionally or alternatively, Yukawa ‘824 teaches a pneumatic tire comprising a sound absorbing member (Figs. 1-2: 4) fixed to an inner surface (Fig. 1: 3ti) of a tread portion via an adhesive layer along a tire circumferential direction ([0006]), wherein a total thickness of the adhesive layer is not more than 0.38 mm (i.e. 380 µm) ([0013], [0091]), which falls within and overlaps with the claimed range of 10 µm to 150 µm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a total thickness of the adhesive layer. The durability of the double-sided adhesive tape has a tendency to decrease as thickness increases, and thus when the tape is thick the sharing stress between the tape and the tire inner surface becomes large, and a cohesion failure of the adhesive material layer tends to occur ([0091]). Therefore, it is preferable that the thickness of the double-sided adhesive tape is in the aforementioned range ([0091]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yugawa ‘408 in order to provide an adhesive layer with a thickness in the aforementioned range so as to obtain sufficient durability of the adhesive layer and prevent cohesion failure of the adhesive layer, as taught by Yukawa ‘824.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749